       Case: 1:21-cv-04677 Document #: 1 Filed: 09/01/21 Page 1 of 4 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TRISHA HEIDRICH,                               )
                                               )
               Plaintiff,                      )
v.                                             )       Case No: 1:21-cv-04677
                                               )
LTF CLUB OPERATIONS COMPANY                    )
INC. d/b/a LIFE TIME FITNESS                   )
                                               )
                       Defendant.              )

                                    NOTICE OF REMOVAL

To:    The United States District Court for the Northern District of Illinois –Eastern Division.

       Plaintiffs’ counsel:    Kelly L. Lancaster
                               Botto Gilbert Lancaster, PC
                               970 McHenry Avenue
                               Crystal Lake, Illinois 60014
                               klancaster@bgllaw.net

       Pursuant to 28 U.S.C. §§1441 and 1446, Defendant, LTF CLUB OPERATIONS

COMPANY, INC. (“LTF”), by and through its attorneys, LITCHFIELD CAVO LLP, hereby files

this Notice of Removal of the above captioned matter from the Circuit Court of the Twenty-Second

Judicial Circuit – McHenry County, Illinois to the United States District Court for the Northern

District of Illinois – Eastern Division, and in support thereof states as follows.

       A.      The Removed Case

       On August 4, 2021, Plaintiff filed a Complaint at Law in the Circuit Court of the Twenty-

Second Judicial Circuit – McHenry County, Illinois, captioned Trisha Heidrich v. LTF Club

Operations Company, Inc. d/b/a Life Time Fitness, bearing Case Number 21LA000208. A copy

of Plaintiff’s Complaint is attached hereto as Exhibit 1.
       Case: 1:21-cv-04677 Document #: 1 Filed: 09/01/21 Page 2 of 4 PageID #:2




       Plaintiff’s Complaint alleges that she sustained personal injuries on January 27, 2020, in

an accident that allegedly occurred at a LTF health club located at 451 Rolls Road, Algonquin,

Illinois. Plaintiff’s Complaint alleges that Defendant LTF owned, managed, and used that health

club and asserts a negligence claim. Exhibit 1.

       B.       Venue

       Venue of this action is proper under 28 U.S.C. §1441(a) because this Court is the United

States District Court for the district corresponding to the place where the state court action was

pending.

       C.       Removal is Timely

       Plaintiff filed her Complaint on August 4, 2021. Removal, therefore, is timely under 28

U.S.C. §1446(b) because notice has been filed within 30 days of LTF receiving the initial pleading

in the state court action. See Exhibit 1.

       D.       Service of Removal Papers

       Pursuant to 28 U.S.C. §1446(d) written notice of removal shall be given to Plaintiff’s

counsel and a Notice of Filing of Notice of Removal shall be filed in the Circuit Court of McHenry

County, Illinois. A true and correct copy of the Notice of Filing of Notice of Removal is attached

as Exhibit 2.

       E.       Jurisdiction Under 28 U.S.C. §1332

       This is a civil action that properly falls under the Court's original jurisdiction under 28

U.S.C. §1332 and is one that may be removed under 28 U.S.C. §1441. There is a complete diversity

of citizenship among the parties. Plaintiff was a patron of Defendant LTF’s Algonquin, Illinois

location and an Illinois resident at the time of her alleged accident. Corporate Defendant LTF Club

Operations Company, Inc. is a citizen of Minnesota. It is a corporation duly organized and existing



                                                  2
       Case: 1:21-cv-04677 Document #: 1 Filed: 09/01/21 Page 3 of 4 PageID #:3




under and by virtue of the laws of the State of Minnesota, with its headquarters and principal place

of business in Chanhassen, Minnesota. See Affidavit of Christopher Ryan, Exhibit 3.

       The amount in controversy in this action exceeds the sum of $75,000 exclusive of interest

and costs. Plaintiff’s Complaint prays for damages in excess of $50,000 for her claims arising out

of her “severe and permanent injury”. See Exhibit 1 at paragraphs 5-6. Where a plaintiff's

complaint alleges permanent injuries and significant medical expenses, it is apparent from the face

of the complaint that damages exceed the jurisdictional amount. McCoy v. General Motors Corp.,

226 F. Supp.2d 939, 942 (N.D. Ill. 2002).

       By filing this Notice of Removal, Defendant, LTF Club Operations Company, Inc., does

not waive any jurisdictional objections or any other available defenses.

       WHEREFORE, Defendant, LTF CLUB OPERATIONS COMPANY, INC., respectfully

requests that this civil action be removed from the Circuit Court of the Twenty-Second Judicial

Circuit – McHenry County, Illinois, and that this Court accept jurisdiction over this action, and

henceforth, that this action be placed on the docket of this Court for further proceedings, as though

this action had originally been instituted in this Court.

                                               Respectfully submitted,


                                               /s/ Michael L. Hahn
                                               One of the Attorneys for Defendant
                                               LTF Club Operations Company, Inc.

Michael L. Hahn
Victoria E. Vanderschaaf
LITCHFIELD CAVO LLP
303 West Madison Street, Suite 300
Chicago, IL 60606
Hahn@LitchfieldCavo.com
Vanderschaaf@LitchfieldCavo.com
(312) 781-6569
Fax: (312) 781-6630

                                                  3
      Case: 1:21-cv-04677 Document #: 1 Filed: 09/01/21 Page 4 of 4 PageID #:4




                             CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on September 1, 2021, the foregoing Notice of
Removal and accompanying documents were served via email to the following party:

                           Kelly L. Lancaster
                           Botto Gilbert Lancaster, PC
                           970 McHenry Avenue
                           Crystal Lake, Illinois 60014
                           klancaster@bgllaw.net



                                        /s/ Michael L. Hahn
                                        One of the Attorneys for Defendant
                                        LTF Club Operations Company, Inc.




                                           4
